        Case 2:21-cv-00265-VAP-GJS Document 3 Filed 01/12/21 Page 1 of 1 Page ID #:17
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Youssef H. Hammoud (SBN: 321934)
 PRICE LAW GROUP, APC
 6345 Balboa Blvd., Suite 247
 Encino, CA 91316
 T: (818) 600-5596
 F: (818) 600-5496
 E: youssef@pricelawgroup.com

 ATTORNEY(S) FOR:    Plaintiff, Marco Andrade Rios
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
MARCO ANDRADE RIOS                                                            CASE NUMBER:


                                                                                                     2:21-cv-00265
                                                              Plaintiff(s),
                                     v.
CITIBANK, N.A.
                                                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                          (Local Rule 7.1-1)

TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                            Plaintiff, Marco Andrade Rios
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                    CONNECTION / INTEREST
Marco Andrade Rios                                                            Plaintiff
Citibank, N.A.                                                                Defendant




         January 12, 2021                                  /s/ Youssef H. Hammoud
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff, Marco Andrade Rios



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
